Citation Nr: 9901636	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-19 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for status post 
prostatectomy for cancer with impotence and incontinence, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1965 to August 
1967.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In the veterans notice of disagreement, he essentially 
stated that he developed psychological problems as a result 
of residuals of the prostatectomy.  The Board construes these 
statements as an informal claim for a psychiatric disorder 
claimed as secondary to the service-connected prostatectomy 
and its residuals.  The issue is referred to the RO for the 
appropriate action.   


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO erred in failing to award a 
disability rating greater than 40 percent for his urological 
disability.  He specifically asserts that his urinary 
incontinence requires frequent changing of absorbent 
materials such that a higher rating is warranted.  Therefore, 
a favorable disposition is requested.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports 
entitlement to a 60 percent disability rating for status post 
prostatectomy for cancer with impotence and incontinence.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veterans appeal.  

2.  The veteran suffers from urinary incontinence following 
the prostatectomy and uses absorbent materials that he 
changes more than four times per day.   


CONCLUSION OF LAW

The criteria for a 60 percent schedular disability rating for 
status post prostatectomy for cancer with impotence and 
incontinence have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.115a, 4.115b, 
Diagnostic Codes 7512, 7528 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the ROs initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veterans claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1998).  The Board is also satisfied 
that all relevant facts have been properly and sufficiently 
developed to address the issue at hand.


Factual Background

According to private medical records, the veteran was 
diagnosed as having prostate cancer in January 1995.  In 
April 1995, he underwent a radical prostatectomy.  
Thereafter, the veteran experienced urinary incontinence.  A 
urodynamics study performed in November 1995 revealed 
evidence of passive incontinence and a high pressure bladder.  
The last outpatient record, dated in February 1996, indicated 
that the veteran stayed dry at night and voided in the 
morning without incontinence.  However, he continued to have 
stress incontinence throughout the day and changed his pad 
twice a day.  

The veteran underwent a VA examination in December 1996.  
Since the surgery, there was no evidence of recurrence of the 
cancer and prostate-specific antigen (PSA) tests were normal.  
He complained of impotence and severe incontinence that 
required him to wear Depends at all times.  He changed the 
pads four times a day.  He had previously received treatment 
at a private medical facility but decided that he could not 
afford further treatment.  Physical examination was 
remarkable only for absence of the prostate.  The examiners 
diagnosis included history of carcinoma of the prostate, 
incontinence secondary to prostate surgery, and impotence 
secondary to prostate surgery.   

In its January 1997 rating decision, the RO granted service 
connection for the claimed disability and assigned a 40 
percent schedular disability rating.  In addition, it 
determined that the veteran was entitled to special monthly 
compensation for loss of use of a creative organ.  

The veteran appealed the rating assigned by the RO.  In his 
substantive appeal, he stated that he could not control his 
urine and wore briefs 24 hours a day.  He changed the briefs 
at intervals six times a day.  Occasionally he changed them 
after he went to bed.  He urinated when he laughed or 
coughed.  

The veteran testified at a personal hearing in July 1997.  He 
used Depends briefs due to urinary incontinence.  During the 
December 1996 VA examination, the veteran provided a general 
estimate of the number of times he changed the Depends during 
the day.  That estimate did not include instances where he 
might need to change them during the night or when he laughed 
or coughed.  The veteran testified to the accuracy of the 
number and times of changes he supplied on his substantive 
appeal.  He worked these changes around his work schedule.  
He stated that he did not receive follow-up treatment for his 
disability.  


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VAs Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veterans disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veterans disability is currently evaluated under 
Diagnostic Code (Code) 7528, malignant neoplasms of the 
genitourinary system, and Code 7512, chronic cystitis.  
38 C.F.R. § 4.115b.  Under Code 7528, when there is no local 
recurrence or metastasis of the neoplasm following treatment, 
the disability rating is for residuals of the neoplasm based 
voiding dysfunction or renal dysfunction, whichever 
predominates.  Chronic cystitis is rated as voiding 
dysfunction under Code 7512.  

Voiding dysfunction can be rated under three different 
categories: urine leakage, urinary frequency, or obstructed 
voiding.  38 C.F.R. § 4.115a.  For continual urine leakage, 
post surgical urinary diversion, urinary incontinence, or 
stress incontinence, a 40 percent rating is assigned when the 
disability requires the wearing of absorbent materials that 
must be changed two to four times per day.  A 60 percent 
rating is in order if the disability requires the use of an 
appliance or the wearing of absorbent material that must be 
changed more than four times per day. Id.  Sixty percent is 
the maximum schedular rating available for urine leakage.    

As of February 1996, apparently the end of his outpatient 
treatment following surgery, the veteran had no nighttime 
incontinence and changed his pads two times per day.  During 
the December 1996 VA examination, the veteran reported having 
severe incontinence and changing his pads four times a day.  
In July 1997, the veteran essentially testified that he 
changed the pads six or more times per day.  During the 
hearing, he denied receiving any additional follow-up medical 
treatment.  The Board acknowledges that the veterans sworn 
testimony can itself sufficient to bring the evidence into 
relative equipoise, absent sufficient evidence to rebut it, 
such that doubt must be resolved in his favor.  Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In this case, the only evidence that 
could possible rebut the veterans testimony is medical 
evidence from many months before the hearing.  It is 
certainly plausible that the veterans incontinence may have 
worsened in the seven months between the VA examination and 
his personal hearing.  Resolving doubt in the veterans 
favor, the Board finds that the evidence supports a 60 
percent schedular disability evaluation in this case.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.115a, 4.115b, Code 7512 and 7528.     

Finally, the Board notes that no extra-schedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) is in order in this case.  
There is no evidence that the veteran has been hospitalized 
following the prostatectomy.  In addition, the available 
evidence does not suggest significant interference with his 
employment not already contemplated within the rating 
schedule.  See 38 U.S.C.A. § 1155 and 38 C.F.R. § 4.1 (the 
rating schedule is based on average impairment of earning 
capacity).   


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 60 percent disability 
rating for status post prostatectomy for cancer with 
impotence and incontinence is granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
